Citation Nr: 0010733	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-31 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a L5 fracture with chronic strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1979 to April 
1982.



The current appeal arose from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Cheyenne, Wyoming.  The 
M&ROC granted entitlement to an increased evaluation of 20 
percent for residuals of a fracture of L5 with chronic 
strain.

In April 1999 the Board of Veterans' Appeals (Board) remanded 
the case to the M&ROC for further development and 
adjudicative actions.

In December 1999 the M&ROC affirmed the 20 percent evaluation 
for residuals of a fracture of L5 with chronic strain.

The case has been returned to the Board for further appellate 
review.

When examined for VA compensation purposes in November 1999 
the veteran reported he was unable to work due to his 
service-connected low back disability.  The Board construes 
the veteran's statement made at the time of the examination 
as an inferred claim of entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the M&ROC for initial consideration and any 
appropriate adjudication.  Godfrey v. Brown , 7 Vet. App. 398 
(1995).


FINDING OF FACT

Residuals of a fracture of L5 with chronic strain is 
productive of not more than moderate impairment, nor 
productive of additional functional loss due to pain or other 
pathology.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a fracture of L5 with chronic strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285-5295 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran sustained a fracture of L5 in a motor vehicle 
accident in August 1980.  No residuals of the injury were 
reported when he was separated from service.

The post service medical documentation of record shows that 
in 1991 he sustained a head injury as the result of a 
motorcycle accident.  While hospitalized he was found to have 
left-sided motor dysfunction with a limp and dragging of the 
foot.  There was some limitation of motion of the back.  

A VA outpatient treatment report shows the veteran was seen 
in July 1996.  He was noted to be taking muscle relaxants due 
to sharp pain and muscle spasm.  Other treatment records 
include references to back or lumbar strain.

A September 1996 VA outpatient treatment report shows 
examination of the back disclosed poor posture with increased 
tone at the left trunk.  A back fitting brace was to be 
prescribed.  In October 1996 the veteran reported that his 
back brace hurt.

VA conducted a medical examination of the veteran in December 
1996.  He reported a history of back pain subsequent to a 
motor vehicle accident in 1980 or 1981.  He required 
hospitalization and convalescence for about one month.  He 
claimed that he had been having chronic low back pain since 
discharge from service.  
Examination of the back disclosed diffuse tenderness on 
palpation of the lumbar spine, but the tenderness was mostly 
centered over the lumbosacral junction.  Forward flexion was 
to 74 degrees and extension was to 37 degrees.  Right lateral 
flexion was to 18 degrees and left lateral flexion was to 26 
degrees.  

Right rotation was to 22 degrees and left rotation was to 15 
degrees.  Deep tendon reflexes were brisk and symmetrical at 
the ankles.  Deep tendon reflexes were 3+/4+ and there were 
three beats of clonus bilaterally.  Knee reflexes were 3+/4+ 
on the left and 2+/4+ on the right.  There was mild 
spasticity of the left leg as well as mild hyperreflexia.  
The veteran was wearing a left foot brace to support the left 
foot drop that developed secondary to his closed head injury.  
The clinical assessment shows the veteran had a history of a 
L5 vertebral fracture with current chronic lumbar strain and 
low back pain.  X-ray of the lumbar spine was normal.

The veteran presented testimony before a Hearing Officer at 
the RO in November 1997.  A transcript of his testimony has 
been associated with the claims file.  He testified as to the 
disabling manifestations of his low back disability.

VA conducted an orthopedic examination of the veteran in 
March 1998.  He reported that he periodically continues to 
take medication for his pain.  On the day of examination he 
reported he was having a fairly good day with a low grade, 
constant pressure and dull pain.  During an exacerbation 
which he said occurs with cold temperatures, over-exertion of 
any type including walking, lifting, prolonged sitting or 
standing, he will have a great increase in the amount of pain 
in his back without radiation.  He reported a baseline pain 
of 4/10 on a scale of severity.

During exacerbations he reported the pain as being 11/10 on a 
scale of severity, with 10 being the most severe.  His 
effective range of motion greatly diminished with an acute 
exacerbation as well.  He had to rest by lying or sitting 
down during an acute exacerbation to minimize his pain.  He 
reported that over the past two months he had had two jobs.  
He had worked at the Mall cleaning floors for approximately 
two months.  Most recently he had worked at Wendy's 
participating in miscellaneous duties.

Examination of the back disclosed forward flexion to 85 
degrees and extension to 28 degrees.  Rotation to the right 
was to 32 degrees and to the left was 38 degrees.  Lateral 
bending to the right was to 20 degrees and to the left to 10 
degrees.  Straight leg raise to the right was to 55 degrees 
and 48 degrees to the left.  Distracted straight leg raise 
was to 90 degrees bilaterally.  Inspection of the back 
revealed no redness, induration, spasm or deformity.  There 
was mild tenderness to palpation over the spinous processes 
only.  Upon standing the veteran's posture revealed a normal 
lordotic curve.

On neurologic examination vibratory sensation was intact and 
symmetrical throughout lower extremities.  Pinprick sensation 
was present but decreased globally on the left lower 
extremity.  Deep tendon reflexes were 3+/4 on the left and 
2+/4 on the right.  Two beats of clonus were noted at the 
left ankle.  Toes were downgoing on the right and 
indeterminate on the left.  General inspection revealed some 
slight muscle wasting of the left lower extremity consistent 
with the veteran's history of residuals from his motorcycle 
accident.  The clinical assessment shows the veteran has a 
history of a L5 vertebral fracture with chronic lumbosacral 
strain and chronic low back pain with no objective findings 
to support a diagnosis of any chronic or acute pathologic 
disorder.  X-ray of the lumbar spine was normal.

In June 1999 the M&ROC requested the veteran to identify all 
sources of his medical treatment of the back and was provided 
medical release forms to complete and return in this regard.  
He did not respond to this correspondence.

An independent fee basis orthopedic examination of the 
veteran for VA compensation purposes was conducted in 
November 1999.  The examiner annotated his examination report 
to show that he had reviewed the veteran's claims file.

The veteran reported that since service he had had soreness 
in his back.  He occasionally had soreness in his back which 
was reported as a 4 on a scale of 1 to 10, with at times 
increasing to 11 on the same scale.  This occurred sometimes 
with weather changes or with increased activity.  


The veteran also complained of left lower extremity weakness, 
but stated he felt it was likely due to his closed-head 
injury sustained in a motor cycle accident in 1990.  He was 
currently taking Flexeril for the low back.  Otherwise, he 
had had no injuries to the low back outside of the service 
accident.  He was concerned because he felt he was unable to 
work because of the pain in his back.

On examination the veteran was observed as well developed and 
in no acute distress.  His gait appeared normal.  He had some 
mild difficulty walking on either his heels or toes.  Flexion 
was to 70 degrees when measured with a goniometer.  Extension 
was to neutral and past this to approximately 20 degrees.  
Lateral bending was to 20 degrees symmetrically to the right 
and left, and rotational movement was excellent as well.  The 
veteran had some paraspinal muscular spasm on the left 
extending from approximately T10 down to L3.  His spine 
otherwise appeared straight.  He had a normal lordotic 
curvature.  There were no palpable defects that the examiner 
could appreciate.  

Neurologically, the veteran's motor strength appeared good 
throughout other than some slight weakness of the tibialis 
anterior and extensor hallucis longus on the right of 
approximately 4+ out 5.  In addition, his deep tendon 
reflexes showed hyperreflexia, with the left being worse than 
the right, with 4+ out of 4 on the left and 3+ out of 4 on 
the right.  He had two beats of clonus on the left as well.  
He had a positive Babinski on the left and negative Babinski 
on the right.  Sensation appeared normal and pulses were also 
normal.

The examiner noted that a review of x-rays of the lumbosacral 
spine from October 1999 was normal with no abnormalities that 
he could appreciate.  The clinical assessment was chronic low 
back pain, status post report of a L5 compression fracture 
with minimal objective findings.


The examiner noted that with respect to the question does the 
service-connected low back disability involve only the joint 
structure or does it also involve the muscles and nerves, he 
replied that neurologically it did not appear that a nerve 
root impingement was happening.  The veteran did have 
hyperreflexia, etc., but this was most likely due to his 
closed-head injury status.  His joint structure appeared to 
be entirely normal on x-ray with no evidence for arthritis, 
disc space narrowing, or even that a prior fracture existed 
at the L5 vertebral body.

With respect to the question does the service-connected low 
back disability cause weakened movement, excess fatigability 
and incoordination, and if so, what is the severity in 
whether or not this would impair his ability to perform 
average employment in a civil occupation, the examiner 
responded that the veteran does have some weakened movement 
and incoordination, but this was likely due to his closed-
head injury from the motorcycle accident and not from his low 
back problem.  There was no evidence for excess fatigability 
or weakened movement as well.

With respect to the question of the veteran's subjective 
complaints of pain, was there muscle atrophy, skin changes, 
etc., consistent with this, the examiner noted that he found 
no abnormalities other than the paraspinal muscular spasm on 
the left, which was consistent with a history of a low back 
strain, which had continued pain.  With respect to what other 
medical problems may impact on his functional ability, the 
examiner noted he had already commented on this.  He recorded 
that the closed-head injury the veteran sustained had caused 
him to have some slight weakness in the left lower extremity, 
per his report.  And, in addition, he had some spasticity as 
evidenced by hyperreflexia and clonus.  

The examiner felt that given the veteran's history of low 
back problems and his muscular spasm, that activities 
requiring significantly heavy labor not be indicated given 
the fact that heavy lifting of greater than 50 pounds may 
aggravate his low back condition at times.  In addition, he 
should avoid activities which would cause frequent bending, 
stooping, etc.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practically determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned of 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1999).  For the purpose 
of rating a disability from arthritis, the lumbar vertebrae 
are considered a group of minor joints.  Id.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 6 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the lumbar 
spine is proper.  The VA General Counsel in a precedent 
opinion has held that diagnostic code 5293, intervertebral 
disc syndrome, involves loss of range of motion and that 
consideration of 38 C.F.R. §§ 4.40, 4.45 are applicable.  
VAOPGCPREC 36-97.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned.;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.


In addition, diagnostic code 5003 (5010) is to be rated in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Hicks v. Brown, 8 Vet. 
App. 417 (1995).

A 10 percent evaluation may be assigned for slight limitation 
of motion of the lumbar spine, 20 percent when moderate, and 
40 percent when severe.  38 C.F.R. § 4.71a; Diagnostic Code 
5292 (1999).

A 10 percent evaluation may be assigned for mild 
intervertebral disc syndrome.  A 20 percent evaluation may 
assigned for moderate intervertebral disc syndrome manifested 
by recurring attacks.  A 40 percent evaluation may be 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation may be assigned for intervertebral disc syndrome 
when there are persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a; Diagnostic Code 
5293.

A 100 percent evaluation may be assigned for residuals of a 
vertebral fracture with cord involvement, bedridden, or 
requiring long leg braces.  Special monthly compensation is 
to be considered with lesser involvement rated for limited 
motion, nerve paralysis.  A 60 percent evaluation may be 
assigned without cord involvement; abnormal mobility 
requiring neck brace (jury mast).  In other cases, a rating 
may be assigned in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  38 C.F.R. § 4.71a; Diagnostic Code 5285 
(1999).

A 40 percent evaluation may be assigned for favorable 
ankylosis of the lumbar spine.  A 50 percent evaluation may 
be assigned for unfavorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5289 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his low back 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected low back disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the April 
1999 remand of the case to the M&ROC for further development, 
all relevant facts have been properly developed to their full 
extent, and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991);  White v. Derwinski, 1 
Vet. App. 519 (1991).


In this regard the Board notes that the veteran was given an 
opportunity to submit additional evidence in support of his 
claim for an increased evaluation.  He was afforded the 
benefit of a contemporaneous comprehensive VA examination 
which was in accordance with and responsive to the Board's 
April 1999 remand directives.  For the foregoing reasons and 
bases, the Board is of the opinion that the veteran's claim 
is properly prepared for appellate review.

The M&ROC has assigned a 20 percent evaluation for the 
appellant's low back disability rated as residuals of a 
fracture of L5 with chronic strain under diagnostic codes 
5285-5295.  The current 20 percent evaluation under 
diagnostic code 5295 contemplates lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion.  Diagnostic code 5285, hyphenated with 
diagnostic code 5295, accounts for the veteran's history of 
having sustained a fracture of L5 in service.  If 
radiographic studies demonstrated demonstrable deformity of a 
vertebral body, a 10 percent evaluation would be assignable.  
However, as the Board reported earlier, the post service 
radiographic studies have all been reported as normal and 
negative for demonstrable deformity of a vertebral body, 
muchless a vertebral fracture.

The next higher evaluation of 40 percent under diagnostic 
code 5295 contemplates severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  None of the foregoing requisite diagnostic criteria 
have been met as VA examinations and x-rays have been 
entirely negative in this regard.  Accordingly, no basis 
exists upon which to predicate assignment of the maximum 
schedular evaluation of 40 percent under diagnostic code 
5295.


As to application of diagnostic code 5292, the Board notes 
that the current 20 percent evaluation contemplates moderate 
limitation of motion of the lumbar spine.  The maximum 
schedular evaluation of 40 percent requires severe limitation 
of motion.  

The most recent examination of record for VA compensation 
purposes shows that, as measured by goniometer, lumbar spine 
forward flexion was to 70 degrees, extension to neutral and 
past this to approximately 20 degrees, lateral bending to the 
left and right to 20 degrees, and rotational movement 
described by the examiner "as excellent as well".  

In other words, the medical examiner opined that range of 
motion studies were excellent.  This is hardly a reflection 
of severe limitation of motion, and consequently, severe 
limitation of lumbar range of motion is not demonstrated.  No 
basis exists upon which to predicate assignment of a 40 
percent evaluation under diagnostic code 5292 of the VA 
Schedule for Rating Disabilities.

With respect to application of the criteria under diagnostic 
code 5293 of the Rating Schedule for intervertebral disc 
syndrome, the Board notes that no abnormality of the lumbar 
discs has been found on examination or otherwise associated 
with the service-connected low back disability.  The next 
higher evaluation of 40 percent under this code would also 
require severe disablement.  Accordingly, no basis exists 
upon which to predicate assignment of an increased evaluation 
under diagnostic code 5293.

As the Board noted earlier, post service and most recent VA 
x-ray studies of the lumbar spine are negative for a 
fracture, muchless fracture of the L5.  No basis has been 
presented upon which to predicate assignment of an increased 
evaluation for vertebral fracture under diagnostic code 5285, 
to include a 10 percent evaluation on the basis of 
demonstrable deformity of a vertebral body.  Ankylosis of the 
lumbar spine has not been shown on the basis of comprehensive 
examination for VA compensation purposes, thereby precluding 
a grant of entitlement to a 40 percent evaluation under 
diagnostic code 5289.



A higher disability rating may not be predicated on the basis 
of arthritic changes as radiographic studies have been 
consistently reported as normal.  In any event, the current 
20 percent evaluation is the maximum evaluation assignable 
with consideration of arthritis.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, 4.59 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, or pain or movement of the 
veteran's joints.  Johnson, DeLuca, supra.

A review of the medical evidence of record shows no objective 
evidence of the factors mentioned above to warrant a 
disability evaluation higher than 20 percent.  In this 
regard, the most recent examination of record shows that 
minor neurologic findings, weakened movement, incoordination, 
and slight weakness of the left lower extremity were shown to 
be due to the veteran's nonservice-connected closed-head 
injury.  

The Board notes that a lay person can provide evidence of 
visible symptoms.  Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).  As the Board noted above, this is not the veteran's 
case.  Any functional loss and overall impairment has been 
linked on the basis of competent medical authority to a 
nonservice-connected disorder.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for the veteran's low back 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  In the veteran's case at hand, the Board notes that 
the M&ROC not only provided the veteran the criteria for 
assignment of an extraschedular evaluation, it also discussed 
them in light of his claim.

The Court has also held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The most recent examination of record shows there was found 
minimal disablement related to the veteran's service-
connected low back disability.  His service-connected low 
back disability has not rendered his disability picture 
unusual or exceptional in nature, required frequent inpatient 
care, nor markedly interfered with employment so as to render 
impractical the application of regular schedular standards. 
The Board finds that the current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his low back disability.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of L5 with chronic strain is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


